Case 6:21-cv-00874-PGB-DCI Document 1 Filed 05/19/21 Page 1 of 14 PageID 1




                 UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF FLORIDA
                      ORLANDO DIVISION

  KRISTI WHITTON,

         Plaintiff,

  vs.                                            Case No.:

  KALEIDOSCOPE INTERVENTIONS,
  LLC,

          Defendants.
  ______________________________/

             COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff KRISTI WHITTON (hereinafter referred to as “Plaintiff”),

 brings this action for damages and all available relief against Defendant,

 KALEIDOSCOPE INTERVENTIONS, LLC (hereinafter referred to as

 “Kaleidoscope” or “Defendant”) and states the following:

                           NATURE OF CASE

        1.     This is a claim by Plaintiff KRISTI WHITTON, against her

 former employer, Kaleidoscope, for violations under Title VII of the Civil

 Rights Act of 1964, 42 U.S.C. § 2000e, as amended by the Civil Rights

 Act of 1991, 42 U.S.C. §1981a (collectively “Title VII”) including the

 Pregnancy Discrimination Act of 1978 (“PDA”), which amended Title VII

 of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e, et. seq., and the
Case 6:21-cv-00874-PGB-DCI Document 1 Filed 05/19/21 Page 2 of 14 PageID 2




 Family Medical Leave Act (“FMLA”). Plaintiff is seeking damages

 including back pay, front pay, compensatory damages, liquidated

 damages, punitive damages (if permitted to be pled), attorneys’ fees and

 costs, and all other fair and justifiable relief under the law.

                                 PARTIES

       2.    Plaintiff is a resident of Palm Bay, Brevard County, Florida.

       3.    Plaintiff was hired as a Behavior Analyst by Defendant on

 or about August 7, 2017.

       4.     Defendant KALEIDOSCOPE INTERVENTIONS, LLC, is a

 Florida Limited Liability Company with its principle place of business in

 Melbourne, Brevard County, Florida.

                     JURISDICTION AND VENUE

       5.    Plaintiff brings this action for damages and all available

 relief under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e,

 as amended by the Civil Rights Act of 1991, 42 U.S.C. §1981a (collectively

 “Title VII”) which includes the Pregnancy Discrimination Act of 1978

 (“PDA”), which amended Title VII of the Civil Rights Act of 1964, 42

 U.S.C. §§ 2000e, et. seq., and the Family Medical Leave Act (“FMLA”).




                                      2
Case 6:21-cv-00874-PGB-DCI Document 1 Filed 05/19/21 Page 3 of 14 PageID 3




       6.     This Court has jurisdiction under 28 U.S.C. §§ 1331. Venue

 is proper under 28 U.S.C. § 1391. These claims arise under the laws of

 the United States. Venue is proper pursuant to 28 U.S.C. § 1391.

       7.     Plaintiff worked for the Defendant in Brevard County,

 Florida.

       8.     The events giving rise to this action occurred within this

 District.

       9.     On or around August 17, 2020, Plaintiff filed a Charge of

 Discrimination with the Equal Employment Opportunity Commission

 (“EEOC”).

       10.    On February 23, 2021, the EEOC issued a Notice of Right to

 Sue regarding Plaintiff’s Charge of Discrimination against the

 Defendant.

       11.    Plaintiff has satisfied all administrative prerequisites to

 perfect her claim.

       12.    Plaintiff brings this suit within ninety (90) days of receipt

 of her Notice of Right to Sue.

                                  FACTS

        13. Plaintiff was hired by Defendant in or around August 7, 2017.




                                     3
Case 6:21-cv-00874-PGB-DCI Document 1 Filed 05/19/21 Page 4 of 14 PageID 4




       14.    Plaintiff was hired as Behavioral Analyst and thereafter,

 was promoted to the position of Clinical Director.

       15.    Plaintiff performed her job satisfactorily during her

 employment.

       16.    Plaintiff received performance-based pay increases and/or

 bonuses during her employment.

       17.    At all times relevant to the instant action, Defendant

 employed more than fifty (50) employees.

       18.    At all times relevant to the instant action, Defendant

 employed more than fifty (50) employees within 75 miles of Melbourne,

 Florida.

       19.    Plaintiff became pregnant in 2019.

       20.    Plaintiff informed Defendant of her pregnancy in early-mid

 Fall 2019.

       21.    Plaintiff had been employed by Defendant at least twelve

 (12) months prior to March 2020, when Plaintiff would have needed to

 utilize FMLA leave.

       22.    Plaintiff worked 1,250 hours for Defendant during the year

 immediately preceding March 2020, when Plaintiff would have needed to

 utilize FMLA leave.


                                     4
Case 6:21-cv-00874-PGB-DCI Document 1 Filed 05/19/21 Page 5 of 14 PageID 5




          23.   Because Plaintiff needed to be out of work for some time

 because of her pregnancy and baby’s birth, Plaintiff applied for leave

 under the FMLA.

          24.   Plaintiff was approved to take FMLA maternity leave

 beginning in or around March 16, 2020.

          25.   Immediately upon approval of her FMLA leave, Plaintiff

 attempted to meet with her supervisors to discuss her work load and

 ensure a smooth temporary transition while Plaintiff went on FMLA

 leave.

          26.   However, Plaintiff’s requests were denied and eventually

 she was told her supervisors would not meet with her until January

 2020.

          27.   In January 2020, Plaintiff did meet with her supervisors to

 discuss how her work load would be handled while she was on FMLA

 leave.

          28.   During the January 2020 meeting, Plaintiff also inquired

 regarding various Company policies and benefits that would allow her to

 receive pay while on FMLA leave, as well as holiday pay that was owed

 to her.




                                       5
Case 6:21-cv-00874-PGB-DCI Document 1 Filed 05/19/21 Page 6 of 14 PageID 6




       29.    Thereafter, Plaintiff followed up with Defendant’s Human

 Resources Department regarding the pay policies discussed during the

 January 2020 meeting.

       30.    Defendant’s Human Resourced department advised Plaintiff

 they would have an answer regarding her inquiries within a few days.

       31.    Shockingly, on February 11, 2020, four weeks before her

 scheduled FMLA maternity leave and days after Plaintiff requested

 information regarding her FMLA benefits, Defendant terminated

 Plaintiff.

       32.    Defendant cited alleged “lack of communication” with her

 subordinates as reason for termination.

       33.    Defendant’s reason for Plaintiff’s termination was false and

 a pretext for discrimination and interference of Plaintiff’s exercise of her

 FMLA rights.

       34.    Interestingly, Plaintiff had no performance or behavior

 related issues while working for Defendant prior to disclosing her

 pregnancy to Defendant.

       35.    Defendant had no valid reason existed to terminate Plaintiff.

       36.    Defendant’s actions demonstrate it discriminated against

 based on her sex/gender and status as a pregnant female.


                                      6
Case 6:21-cv-00874-PGB-DCI Document 1 Filed 05/19/21 Page 7 of 14 PageID 7




       37.     Further, Defendant’s actions amount to interference and

 retaliation under the FMLA.


                      COUNT I
  PREGANCY AND GENDER DISCRIMINATION IN VIOLATION
                   TITLE VII/PDA

       38.     Plaintiff realleges and adopts allegations contained in

 paragraphs 1-37, as though fully stated herein.

       39.     Plaintiff is a member of a protected class because she is

 female.

       40.     Plaintiff is a member of a protected class because she was

 pregnant during the period of time at-issue.

       41.     At all material times, Plaintiff was qualified to perform her

 job duties.

       42.     At all material times, Defendant knew that Plaintiff was

 pregnant.

       43.     The acts of Defendant, by and through its agents and

 employees, violated Plaintiff’s rights against discrimination under Title

 VII because it treated Plaintiff less favorably because of her pregnancy.

       44.     Defendant did not subject the non-pregnant employees to

 discriminatory treatment.



                                      7
Case 6:21-cv-00874-PGB-DCI Document 1 Filed 05/19/21 Page 8 of 14 PageID 8




       45.   Plaintiff suffered an adverse employment action when she

 was terminated.

       46.   The discrimination to which Plaintiff was subjected was

 based on her gender and pregnancy.

       47.   Defendant does not have a legitimate, non-discriminatory

 reason for discharging the Plaintiff.

       48.   The conduct of Defendant and its agents and employees,

 proximately, directly, and foreseeably injured Plaintiff, including, but

 not limited to, lost wages and benefits, future pecuniary losses,

 emotional pain and suffering, humiliation, inconvenience, mental

 anguish, loss of enjoyment of life, and other non-pecuniary losses.

       49.   The conduct of Defendant was so willful and wanton, and in

 such reckless disregard of the statutory rights of the Plaintiff, as to

 entitle her to an award of punitive damages against Defendant, to deter

 Defendant, and others, from such conduct in the future.

       50.   Plaintiff is entitled to recover reasonable attorneys’ fees and

 litigation expenses.

       51.   Plaintiff has no plain, adequate, or complete remedy at law

 for the actions of Defendant which have caused, and continue to cause,

 irreparable harm.


                                     8
Case 6:21-cv-00874-PGB-DCI Document 1 Filed 05/19/21 Page 9 of 14 PageID 9




       WHEREFORE, Plaintiff respectfully requests entry of:

       a.     declaratory judgment that the discrimination/harassment

       against Plaintiff by Defendant was a violation of Plaintiff’s rights

       under Title VII;

       b.     require that Defendant make Plaintiff whole for her losses

       suffered as a result of the discrimination through an award of back

       pay;

       c.     require that Defendant make Plaintiff whole for her losses

       suffered as a result of the discrimination through reinstatement,

       or, if that is not practical, through an award of front pay;

       d.     compensatory damages;

       e.     judgment    against     Defendant    for   damages,   including

       punitive damages (when ultimately pled and approved by this

       Court);

       f.     judgment    interest,   and,   if   applicable,   post-judgment

       interest;

       g.     reasonable attorneys’ fees and litigation expenses against

       Defendant; and

       h.     any additional relief that this Court deems just.




                                       9
Case 6:21-cv-00874-PGB-DCI Document 1 Filed 05/19/21 Page 10 of 14 PageID 10




                             COUNT II
                   INTERFERENCE UNDER THE FMLA

        52.   Plaintiff realleges and adopts allegations contained in

  paragraphs 1-37, as if fully set forth in this Count.

        53.   Plaintiff was, at all times relevant, eligible for FMLA-

  covered leave.

        54.   Defendant was Plaintiff’s employer as defined by the FMLA.

        55.   Defendant’s acts and omissions constitute interference with

  Plaintiff’s rights under the FMLA.

        56.   As a direct, natural, proximate and foreseeable result of the

  actions of Defendant, Plaintiff has suffered injuries for which she is

  entitled to compensation, including, but not limited to lost wages and

  benefits,   future   pecuniary    losses,   emotional   pain,   suffering,

  inconvenience, mental anguish, loss of enjoyment of life and other non-

  pecuniary losses.

        57.   Plaintiff has no plain, adequate or complete remedy at law

  for the actions of Defendant, which have caused and continue to cause

  irreparable harm.

        58.   Defendant’s violations of the FMLA were willful.




                                       10
Case 6:21-cv-00874-PGB-DCI Document 1 Filed 05/19/21 Page 11 of 14 PageID 11




        59.   Plaintiff is entitled to recover her attorneys’ fees and costs

  pursuant to 42 U.S.C. § 2617(a)(3).

        WHEREFORE, Plaintiff respectfully requests entry of:

        a.    judgment in her favor and against Defendant for their

        interference with her rights under the FMLA;

        b.    judgment in her favor and against Defendant for damages,

        including lost earnings and benefits, reinstatement, front pay,

        and/or all actual monetary losses suffered as a result of Defendant’

        conduct;

        c.    judgment in her favor and against Defendant for her

        reasonable attorneys’ fees and litigation expenses;

        d.    judgment in her favor and against Defendant for liquidated

        damages pursuant to 29 U.S.C. § 2617(a)(1)(A)(iii);

        e.    declaratory judgment that Defendant’ practices toward

        Plaintiff violate her rights under the FMLA; and

        f.    order granting such other and further relief as this Court

        deems just and equitable under the circumstances of this case.




                                        11
Case 6:21-cv-00874-PGB-DCI Document 1 Filed 05/19/21 Page 12 of 14 PageID 12




                            COUNT III
                   RETALIATION UNDER THE FMLA

        60.   Plaintiff realleges and adopts allegations contained in

  paragraphs 1-37, as if fully set forth in this Count.

        61.   Plaintiff was, at all times relevant, eligible for FMLA-

  covered leave.

        62.   Defendant was Plaintiff’s employer as defined by the FMLA.

        63.   Defendant discriminated and/or retaliated against Plaintiff

  because Defendant knew she was eligible for leave under the FMLA.

        64.   Defendant discriminated and/or retaliated against Plaintiff

  because Plaintiff attempted to exercise her rights under the FMLA

        65.   Defendant had actual or constructive knowledge of the

  discriminatory/retaliatory conduct of Plaintiff’s supervisors.

        66.   Defendant’s acts and omissions negatively affected one or

  more terms, conditions and/or privileges of Plaintiff’s employment.

        67.   Defendant’s discriminatory acts and omissions occurred, at

  least in part, because of Plaintiff’s request for FMLA-covered leave.

        68.   Defendant’s conduct violated Plaintiff’s right to be free from

  discrimination/retaliation as guaranteed by the FMLA.




                                      12
Case 6:21-cv-00874-PGB-DCI Document 1 Filed 05/19/21 Page 13 of 14 PageID 13




        69.   As a direct, natural, proximate and foreseeable result of the

  actions of Defendant, Plaintiff has suffered injuries for which she is

  entitled to compensation, including, but not limited to lost wages and

  benefits,   future   pecuniary   losses,   emotional    pain,   suffering,

  inconvenience, mental anguish, loss of enjoyment of life and other non-

  pecuniary losses.

        70.   Plaintiff has no plain, adequate or complete remedy at law

  for the actions of Defendant, which have caused and continue to cause

  irreparable harm.

        71.   Defendant’s violations of the FMLA were willful.

        72.   Plaintiff is entitled to recover her attorneys’ fees and costs

  pursuant to 42 U.S.C. § 2617(a)(3).

        WHEREFORE, Plaintiff respectfully requests entry of:

         a.   judgment in her favor and against Defendant for violation of

        the anti-discrimination/anti-retaliation provisions of the FMLA;

         b.   judgment in her favor and against Defendant for damages,

        including lost earnings, reinstatement, front pay, and/or all actual

        monetary losses suffered as a result of Defendant’s conduct;

         c.   judgment in her favor and against Defendant for her

        reasonable attorneys’ fees and litigation expenses;


                                        13
Case 6:21-cv-00874-PGB-DCI Document 1 Filed 05/19/21 Page 14 of 14 PageID 14




          d.    judgment in her favor and against Defendant for liquidated

          damages pursuant to 29 U.S.C. § 2617(a)(1)(A)(iii);

          e.    declaratory judgment that Defendant practices toward

          Plaintiff violate her rights under the FMLA; and

          f.    an order granting such other and further relief as this Court

          deems just and equitable under the circumstances of this case.

                        DEMAND FOR JURY TRIAL

          Pursuant to Fed. R. Civ. P. 38(b), Plaintiff hereby demands a trial by

  jury.


          Dated this 19th day of May, 2021.

                                         Respectfully submitted,

                                         /s/ Anthony J. Hall
                                         Anthony J. Hall, Esq.
                                         FL Bar No. 40924
                                         THE LEACH FIRM, P.A.
                                         631 S. Orlando Avenue, Suite 300
                                         Winter Park, Florida 32789
                                         Telephone: (407) 574-4999
                                         Facsimile: (833) 523-5864
                                         Email: ahall@theleachfirm.com
                                         Email: npacheco@theleachfirm.com

                                         Attorneys for Plaintiff




                                        14
